DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed April 28, 2021 in response to PTO Office Action dated February 23, 2021.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-5 and 7-21 have been presented for examination in this application.  In response to the last Office Action, claims 1, 9, and 15 have been amended.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, 14-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgoyne et al. (US# 9,733,871).
Regarding claim 1, Burgoyne et al. teaches a system, comprising:

a processor [(col. 2, line 24); may also be mainframe (102)] that executes the executable components stored in the memory, wherein the executable components comprise:
a connection component that establishes a first connection to a host system via a first direct physical coupling between the tape management system (104) and the host system (102) [col. 3, lines 37-39] and further establishes a second connection to an outside tape library (116a,b,c) via a second direct physical coupling between the tape management system (104) and an external tape management system (114), distinct from the tape management system (104), for the outside tape library and a third direct physical coupling between the external tape management system 114) and the outside tape library (116a,b,c), wherein the host system (102) and the external tape management system 114) are not directly physically coupled [Fig. 1B; col. 3, lines 37-46;  the cloud may be interpreted as a closed network (col. 4, lines 48-53), thus allowing for direct connections between (104) and (114) (col. 4, lines 60-65)].
a request processing component that receives an access request for a requested storage device from the host system via the first connection (104-102); and
a proxy (104) component that accesses the requested storage device at the outside tape library via the second connection (104-114), resulting in the proxy component enabling access to the requested storage device by the host system via the first connection in response to the requested storage device being determined to be absent from the local tape library [col. 3, lines 37-49; Fib. 1B].


a migration component that migrates data stored on respective second storage devices of the outside tape library to the respective first storage devices of the local tape library [col. 3, lines 46-47].

Regarding claim 3, Burgoyne et al. teaches wherein the migration component migrates data stored on the requested storage device to a first storage device of the local tape library in response to the proxy component accessing the requested storage device at the outside tape library [col. 3, lines 46-49].

Regarding claim 7, Burgoyne et al. teaches wherein the first connection and the second connection utilize a same communication protocol [col. 3, lines 46-52].

Regarding claim 8, Burgoyne et al. teaches, wherein the access request indicates the host system as a requesting system, and wherein the proxy component accesses the requested storage device by modifying the access request to indicate the tape management system as the requesting system instead of the host system, resulting in a modified access request, and transmitting the modified access request to the outside tape library via the second connection [col. 3, lines 39-43].

Regarding claim 9, Burgoyne et al. teaches a method, comprising:
facilitating, by a device (104) operatively coupled to a processor (102)and a first tape library(106a,b,c), establishing a first connection from a host system (102)to the first tape library 
facilitating, by the device (104), establishing a second connection from the first tape library (106a,b,c) to a second tape library (116a,b,c) via a third direct physical coupling between the device (104) and an external tape management system (114) for the second tape library (116a,b,c) and a fourth direct physical coupling between the external tape management system (114) and the second tape library (116a,b,c), wherein the external tape management system (114) is distinct from the device (104), and wherein the host system (102) and the external tape management (114) system are not directly physically coupled;
receiving, by the device, an access request for a target storage device from the host system via the first connection; and
in response to the target storage device being determined to be absent from the first tape library, accessing, by the device, the target storage device at the second tape library via the second connection and providing, by the device, access to the target storage device by the host system via the first connection [Fig. 1B; col. 3, lines 37-46;  the cloud may be interpreted as a closed network (col. 4, lines 48-53), thus allowing for direct connections between (104) and (114) (col. 4, lines 60-65)].
 [Claim 9 contains subject matter akin to that of claim 1, and is rejected for the same reasons as noted for claim 1 disclosed supra].

Regarding claim 10, Burgoyne et al. teaches wherein the first tape library comprises respective first storage devices, and wherein the method further comprises:


Regarding claim 11, Burgoyne et al. teaches wherein the migrating comprises migrating data stored on the target storage device from the second tape library to a first storage device of the first tape library in response to the accessing the target storage device at the second tape library [Claim 11 contains subject matter akin to that of claim 3, and is rejected for the same reasons as noted for claim 3 disclosed supra].

Regarding claim 14, Burgoyne et al. teaches wherein the access request indicates the host system as a requesting system, and wherein the accessing the target storage device at the second tape library comprises modifying the access request to indicate the first tape library as the requesting system instead of the host system, resulting in a modified access request, and transmitting the modified access request to the second tape library via the second connection [Claim 14 contains subject matter akin to that of claim 8, and is rejected for the same reasons as noted for claim 8 disclosed supra].

Regarding claim 15, Burgoyne et al. teaches non-transitory machine storage medium comprising computer executable instructions that, when executed by a processor of a data storage system, facilitate performance of operations, the operations comprising:
establishing a first connection from a mainframe system (102) to a local tape library (106a,b,c) via a first direct physical coupling between the mainframe system (102) and a first tape management system (104) for the local tape library (106a,b,c) and a second direct physical coupling between the first tape management system (104) and the local tape library (106a,b,c);

receiving a request for access to a requested storage device from the mainframe system via the first connection; and
in response to the requested storage device being determined to be absent from the local tape library, accessing the requested storage device at the external tape library via the second connection and facilitating access to the requested storage device by the mainframe system via the first connection 
[Claim 15 contains subject matter akin to that of claim 1, and is rejected for the same reasons as noted for claim 1 disclosed supra].

Regarding claim 16, Burgoyne et al. teaches wherein the local tape library comprises respective first storage devices, and wherein the operations further comprise:
migrating data stored on respective second storage devices of the external tape library to the respective first storage devices of the local tape library [Claim 16 contains subject matter akin to that of claim 2, and is rejected for the same reasons as noted for claim 2 disclosed supra].

Regarding claim 17, Burgoyne et al. teaches wherein the operations further comprise:


Regarding claim 19, Burgoyne et al. teaches wherein the request is a first request, and wherein the operations further comprise:
initiating the migrating by transmitting a second request for access to the respective second storage devices to the external tape library via the second connection [col. 3, lines 39-43].

Regarding claim 20, Burgoyne et al. teaches wherein the request indicates the mainframe system as a request originator, and wherein the operations further comprise:
modifying the request to indicate the local tape library as the request originator instead of the mainframe system, resulting in a modified request; and
transmitting the modified request to the external tape library via the second connection [Claim 20 contains subject matter akin to that of claim 8, and is rejected for the same reasons as noted for claim 8 disclosed supra].

Regarding claim 21, Burgoyne et al. teaches wherein the host system is a first host system, and wherein the proxy component further represents the tape management system as a second host system, instead of as the tape management system, in the modified access request. [col. 3, lines 39-43].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 12, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgoyne (US# 9,733,871) in view of OFFICIAL NOTICE.
Regarding claims 4, 12 and 18, Burgoyne et al. teaches migrating data on secondary storage devices to primary storage devices (see claim 3), but fails to teach that the migration is done according to a load monitor that performs the migration when the host system load falls below a threshold.  One of ordinary skill in the art would recognize that operations are often associated with being performed at times of low host load such that the operations will not create a detrimental effect upon the host.  Oftentimes, these operations are performed in the background when the host load level is low in order to be transparent to the user.  The Examiner takes OFFICIAL NOTICE of this teaching.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the migration system of Burgoyne et al. to include the low-load/background system because of the benefits disclosed supra.

.
Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the Burgoyne reference does not teach the associated direct physical connections between the host/mainframe, tape management systems, and tape libraries, the Examiner respectfully disagrees.  Figure 1B illustrates the direct connections between 102-104-106(a,b,c,), as well as the direct connection between 114-116(a,b,c).  While the connection between 104 and 114 traverses the cloud in Figure 1B, Burgoyne et al. teaches that the cloud may instead be interpreted as a closed network (col. 4, lines 50-53).  As such with a closed network, items 104 and 114 become directly coupled and thus read upon the claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BRIAN R PEUGH/               Primary Examiner, Art Unit 2137